OFFICE OF   THE   ATTORNEY     GENERAL   OF    TEXAS
                           AUSTIN




                                      J
                                      <“.
Bonorablo 500. IL Sheppard
Coa@roller of Publlo Aooounts
AU&in. ?!eXall                                      (\




                                              at   for   en   op$lam
                                              order ewtabllsh-




                      blank  for suoh mttrohaadise,
                      mailed to ths ~frlod, or
                     ioh the Issrohendlaeis
    ahipwd to the purohaasr's addrese. Or,
    in so98 lnstano6s, t&e faerohantllee is shlp-
    peb twik to the subofrloe and the pur&aner
    oalla,Sor the n@rohandfse and pay8 for it.
    The urabaeer may pay for the fmrohandlso
    at trl
         e time he ~&&MI the order.~
         *‘a have e number of 00n4erna oper6b
    ing dleglaayroenisin the State of Texas in
           +hioh s8rohaadIao I8 dIrplay8d. Th8 ourtoaar
           an118 at thI# plaoo or btMnes8, n&88 a pur-
           ohaw irap the,m8rohaa4Iu on dirplay, and.
           later the c~oneern deliver8 to the oustamer,
           8ither by Its own truokr or by par001 port,
           tha mrohnndiee puroha8ed.
                9oer either oi them tro plaoo8 ooy
           within the u0rinltion of a &ore 88 s8t.0ut
           In the Chain &ore Tu AotF
i
                   ra   your   atdm8nt     of   th8 raotr       indhate   that
    80a8 of the plaore ham, and m        do not    v** mail order
    oatalogr   whIoh may be U8rd by ourtwnre    in meking ~rohan-
    dir0 eol8OtiOil8. 910 d0 wt bOliet8 t-h&tdifi%XWLo8 in th8
    p&O08    h & TO
                  i3XWlfi8Ot OZI th8 UI8WU t0 SOW C&UOiBtiO& w0
    dl80 believethat the Man8r      In which the morehwUi88 ir
1         ror is ImaterIal in d*oldingthe an8w8r to your quo8-
8        .
!
j                  A8   to   nh8theror not      the   diqlay
                                                      room in qumtlon
    am 8tO2'88Is         d8tsZMi&8d     by th8 deiinitioa
                                                      of the tarit "8toro"
    In the Tuaa         Chain Store Tax law (Iiowo Ml1 18, Oh. 400,
    AOtt   &th     Z8giPl..aUVl       IiZSt    wi8d   8088fO&, i@3&     COdifibd
    88 Ar9iole lllld, Penti             cOd8),   maid definition roadbig   a8 fol-
    lowor
                "SO0l 9. The tWY!A '8tOiO' 68 W8b it.3
           thle Aot, rhall be aaastnud to man and


           are owned, oparatod, praiataiaad, of aoatml-
           18d   by the 8aae portion, agent, reoelror
           truteb,    f%ma, aorperatlon, oopertnrr8hip
           or aaoooiation,        eitherdomertla       or iorelgn,




               The part of the d8fhltIQn with whioh wo ere atan-
    oeimed eaym that *the tom ‘8tore’    * l * 3uJ.l * * * meai'~
    +:* * any store or storre or any aeronntil8 88tab~bhment Or
    estab2i8hamte * * + in whIah 43OOd8,ware8 or t40r0hnaf08    0r
    any kind tie  8old.”  Thwefors,   If the88 display roofM Srs
        "aeroantlle establIehmoatsR and are [b) p]soe8 "In whIoh
    goods, ware8 or mrohandisa of any kind are 001d,~ th8y are
                                                                          52;




"8bOl'S8* within       the maning        or   the Qhaln store Tu    kw,

           iis will first dlaouaa whether 0r not they 8ZW
ur o a ntlla latabliabmanta. Th8 8tvtuta iaoltadv8"any
8tvro * + * or WAY asrvantllo ertablI&amat.* By ah*
ow of both term& w8tOr8m 8ad %vraantilv r8tablia&mantw,
the &8&8bttU8        8ppUnntly    iII8Uld~d fOr th8n    tv h8n  alf-
r8mat   m8~nln68~       In otbor  *or’&8  th8y   do not mean tlw
aam8 thin&      but th. t8ZIN “MrOmti&         @8tablhhmnt”    YaO8
#OUhhing    bifr8mnt       ahen a "8hl@*.      IS thS Oa88 Of TOXS8
Bela a m8t          co:t.     Austin, ll8 Tn*      201, tB0 8. Yy,161,
the 8upr8am Oourt.of T8raa             uidt
          n+ * + 110l-Uh Of 8tcltUtVl-j’ OOWtX'UO-
     tloa la J&ON uninmelly    rooognlwd tbaa
     tkmt *hIoh aoapsla the oourtl to gIm l(YI
     ureot         to wary
                     Sxpr~ar d8olaratloa or lay
     18letIn  iatent. Th8 nil0 I8 olearly rQatad
     in lL k, k T. 8yr Co* of 'Paxa r.~~ffoy,
     105 Tax. $998,150 8, We =     Ott&& Z&&i88
     Bd.Ui'8   vplaloa for th8 u&m4                8@6tS8    w
     pram8 t3ourt In Xoa8olaIr *r -8u     109
     3. sr 158 1La* Qt. 896, er L. B&L 41,
     WhSrS it 18 88&t:

               *'X0 18 the duty of        t&8   aourt tv    @In
     otS8vb, if possible, t0 Wary OhU8S                    rad
     word of a 8tatut0, avoid*     if 10 mky bo,
     say 8olUtZ’UotiOn rhioh &i&98   that tha
     I#gI8latworaafgllonntorthommaingar
     th8 lenmgv it emp%oyed.~'
01 the 880~ Of B8Bk8 'Ir &%ktO, 88 ti.        6d6, th. ~p8liUrt
ha   bea   Oorr*lOtOd Of viOlSt)ag    the 8ttetUt8 ISSk@& kt II
fO*      tO'8tUl   "tllI~hVr80,  g8lbin8, MN,     SOlt (US, Or
mlc~,~tnd     8he oourth8ldth8tbyaringthswarbr            *hor88'*
8nd %nr8* thv la&blcdur8        iatmdsd   for thus to mvan bff-
fvrvz& things and thvt the HIP% "hvr88" LD.t&v 8ta8UtO dfd
not Imltie Qarvw evaa though tha tewm *her8P ordinarily
WS8 8 ~W8riO     t8lTilth8t  hlOlUd8b nI?)oa ~tk8tO8SS       th8
0oux-t raid;
               r+ * +*       Xt   18 our,duty   bs gin     t6 ohs
     artlolo 8uoh a ovn8trvvtiva a8 will #TO 8i-
     foot end rParnIngto eaoh wvrd a8 nvarly a#
     08n be conslataatly dons ulth the vbjeet ana
     purP$"rOf thS brgi8]atU?Or
               l
Se Bate bean u?iablmto fiad                                       a6rin*     th8      t8ra
nneroMtilo           l8tabli8hmeat,w                              8 wXr8    dOflaf-
tion  or      th8 ordinary maialag or th8 word vtorer~ I)0tha
01108 or      contInentnlPaper F&g CO* v* lkuwortih, 896 a* w.
100, th8       Coaaisalon of Appeal8 of ToxaU aaid:                          1

                *Ia    Aawrlona      Q&8&&0, tha   woti     ‘8tOZ8,     *
        whu     uployod       to daaIgwte      a plaoe       of bual-
        IWE8

        room,butmayinaludr    In ia8&%8
        aoaa r8tablirbmont where Dare


$‘hU8W8 800 fht a 8tOX’O h *a bUliar80 aStSbfir*luat whW0
paraondty 18 kept and aold.” go baliate th8t th8 L8
l&urn intend& for the tam *maraantIlo a8tnb~i8&am
8~04     00    iokihbw        dlrrorurt      thaa a storec
          Th8 tanu mmmmaatilm s8tabli8h!B8ntw i8 68riaaa                               In
8l Oerpu8 Yuris 004, as rollorralr
                “A    pleus   wham     the   buyIa&   aad    8.rflinn
        Of artlales 0x lWWdUlti8O~aS                an fNqawma*
        18 owduotmd.”

2%~ MI   derialtloaor I *'as~antIleedablialuaont~ WM usad
laths oases or continental B8k$n& 00, V* Cawba&l, lT6 Ok&+
818 5s P* LIpd114. It will be aotlosd In Bhat dsfinition
that it does llob 8tkythat marohanblas 18     8nd 80ia la a
MrSUItile .Stablf8hmSlltha I8 thS OS88             (Coatlaaat-
al %WF   Bag Uo. I. Bmuorth    mtpra) but It oaly says tha$
buyktig urd. 881w         na an e5piOymMt  18 OOadUOtOd iI3 a SW-
OaDtilO    08tabli8hmentr      Thmerore, we believe that tha raot
that    the smrohandlas that is 8old 18 not k8pt izIthe P]aO1,
but   th&t  only~aampler     axe kept therm dW8 not PreVOat it
fxva being a mSxaSatilo Srtab~i8hsaa~Ptr
           Ke will now diaouae whrthmr Or not them dlrplar
r00ma am plaoea "In whloh good8, war08 or mrohandlam of
any kind  ara  aold.w otilxmri4 P aalo takaa plaor nhora
tit10  t0 X6r0haE4180 pallSb8~. we 818 Of %hr OPbia     b6RevOr~
t&t f?os a ScradIngof the dhain rtoro tar 8tatUte in it8
ontiraty,It is evident that the Lagi8latura    was 8tt8   th&?g
to tax a plSoS of butxlnassat whIoh n8mhondla6 war,so   "9c
                                                          d,
                                                         ”--     525

Eonorablo &o.   H. Sheppard,   e     5



meaning the plaoe where the tnxnaaotlon took place nthar
than the plaae where the aotual title to raid merchandise
paaaed. As ata$ed in 53 Corpus Juria S6, r[owever as used
by the authorities,  *sale* la not a word of fixed kvartable
meaning but may be given a narrow or broad suenix& aooord-
1~ to tha ocntert or the aurroundlng oirouaahnaea and the
oonduot of the part1.a".
          In many lnattmoea under the faota preaantod title
to the merobandise did not soWally pass exoeptupon dell~ery.
Wwever the tranaaotlon of the aale took laoe at tha display
or order room. The question then la whetilr or aot the Legla-
lature intended to tax the plaoe of delivary where tltla paaa-
ed or rather on the other bend, intended to tar a plaoe of
buaineaa at whloh the business tranaaotion to& plaoe. Fe
bolleva it to be the latter.
             In thie oomeotlon it islimportantto noto the Ian-
guage of the Cowmission of Appeale of Texee in the oeae of .Burt
Vs COO~Q~‘, 130 Tax. 433, 110 S. V. (%d) 896.' ti OSaStl'UiX&thy
exeagtion in Seotlon 5 of the Aot, whleh appUe8 to aanu?aotiur-
ln$ oonomna distributing produota of thelr own mnufaoture;
the oourts stated that buoh plaoee of buelneee do not ome with-
lnn~~afflraatlvyJ     operation of the Aot r~ar&lrSS  of the ex-
         . The oourt -aald that the "teat la whether sales ot
goods,wares, or aerohandlse are made at the plaoe.” Sn polnt-
lng to plaoaa of bualnaas at whlsh sales of goo&a,.wqma or
merobnndlre are not made at the plaoe,    the Cour% anld:
          *It nay be that   lome   manufaoturlrrgeon-
     oerna maintain bona fide 616trlbutlngpoints
     at whloh no relets era anda, but Prom whloh
     they merely dlatrlbutr at wholesale to their
     stores or at retail to purohaaara from their
     sales agents.   If eo, auoh business would ap-
     pear to be within the tom8   of thl8 p~0tisi0n.
    Obviouslythey would not oome wltUn the af-
    flmative operation of the statute es we here
    construed it, end thereforeno express exeap-
    tfon was required to relfeve them from the
    burden OZ'the tax."
The language of thr Supreme Court above n,uo8edsupports our
oonolualon to effeot that 'thediatfnctlon fs between a ptioe
of buslneaa on the one hand whloh la amraly a dlatrlbut~
XionorableOeo. 8. Sheppurd, Pago 6


point and a plaoe of buain~aa on the other hand at whloh
aales of serohmliae are loadoin the aenae th+t the tram-
a&ions take place therein.
          Under euoh oonstsuoti~on, it la our opinion that
all of the display  room mentioned,inoluding those in whioh
the delivery la not rmde thxoqgh auoh display rooaa to the
purohaaer, are meroantlle eatabllahmnta at
wares and aerohanOiae are sold within the mean
Texas Chain Store Tax Mt, aa4 ale therefore
0ax.

                                        Yours very txuQ
                                     ATTCWitYOlX?EULOFTgLAb~